Citation Nr: 9929406	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  96-25 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had a period of active duty for training from 
July 1960 to December 1960 and served on active duty from 
October 1961 to August 1962.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), and was remanded in October 1998 in 
order to obtain additional medical evidence.  


REMAND

Review of the claims file reveals that the appellant, prior 
to going on active duty for training in July 1960, underwent 
a service medical examination in May 1960, which showed that 
his hearing was 15/15 for whispered voice in each ear.  
Service medical records during that period of active duty for 
training showed no complaint or treatment for hearing 
problems, and audiometric testing performed at a December 
1960 medical examination in connection with the appellant's 
release from training revealed zero decibel losses for all 
frequencies tested.  At an October 1961 medical examination 
for entrance on to active duty, the appellant was shown to 
have adjusted decibel losses of 35 and 65 in the right and 
left ears, respectively, for the frequency at 4000 cycles per 
second.  The examination report listed a diagnosis of 
deafness.  Audiometric testing at a June 1962 separation 
examination revealed adjusted decibel losses of 30 and 50 at 
4000 cycles per second in the right and left ears, 
respectively.  In addition, the June 1962 audiometric 
evaluation showed that increased decibel losses were 
registered in each ear at the frequencies of 500, 1000, and 
2000 cycles per second (in comparison to the October 1961 
audiometric evaluation), with the right ear showing adjusted 
decibel losses of 35, 35, and 30 for the frequencies at 500, 
1000, and 2000 cycles per second, respectively.  

In September 1998, the Board remanded the appellant's claim 
for the purpose of having him undergo an audiological 
examination.  The audiologist was to review the claims file, 
particularly the service medical records, and was to 
ascertain whether there was a chronic or acute increase in 
the appellant's hearing impairment during the his period of 
active military service (October 1961 to August 1962) and 
whether his current bilateral sensorineural hearing loss was 
etiologically or causally related to his military service.  
However, the only audiological evaluation of record since the 
October 1998 remand was performed in January 1999, at which 
time the examiner indicated that neither medical records nor 
the claims file was available for review, and failed to 
provide any discussion as to the opinions requested in the 
October 1998 remand.  

The Board also notes that the RO ordered a VA audiological 
examination for the appellant on September 28, 1999.  
However, it appears that the claims file was returned to the 
Board on September 29, 1999, prior to the ordered 
audiological evaluation being performed and considered by the 
RO.  

In order to obtain additional medical evidence and to insure 
that the appellant receives his procedural due process and 
fair process rights, the Board finds that this claim must be 
remanded again to the RO for the following actions:  

1.  If the appellant has undergone a VA 
audiological evaluation since September 1999, 
and the requested opinions set forth in the 
October 1998 remand were addressed in the 
evaluation report, then the report should be 
associated with the claims file.  

2.  If the appellant has not been afforded an 
audiological evaluation pursuant to the request 
described in the October 1998 remand, then the 
RO should schedule him for a such an 
examination.  It is imperative that the claims 
folder and a copy of this remand be made 
available to and reviewed by the examiner prior 
to the examination.  He/she should be requested 
to express opinions as to the following 
questions: whether the appellant demonstrated a 
hearing impairment during his period of active 
duty for training (from July 1960 to December 
1960); whether the appellant experienced an 
increase in hearing impairment during his 
period of active military service from October 
1961 to August 1962, and, if so, whether it was 
chronic in nature or merely an acute and 
transitory exacerbation; and whether the 
currently diagnosed bilateral sensorineural 
hearing loss is etiologically or causally 
related to either of the appellant's periods of 
military service (active duty for training or 
active duty).  The examiner should provide a 
complete rationale for all conclusions reached. 

3.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

4.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

